Name: Commission Regulation (EC) No 3655/93 of 29 December 1993 amending Regulation (EEC) No 1196/93 increasing to 1 850 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 93 Official Journal of the European Communities No L 333/49 COMMISSION REGULATION (EC) No 3655/93 of 29 December 1993 amending Regulation (EEC) No 1196/93 increasing to 1 850 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened ties in store ; whereas Annex I to Regulation (EEC) No 1196/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), Whereas Commission Regulation (EEC) No 1 196/93 (4), as last amended by Regulation (EC) No 3430/93 (*), opened a standing invitation to tender for the export of 1 750 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 9 December 1993, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 850 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1196/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 850 000 tonnes of barley to be exported to all third countries except the United States of America and Canada. 2. The regions in which the 1 850 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1196/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . O OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (*) OJ No L 122, 18. 5. 1993, p. 17. 0 OJ No L 314, 16. 12. 1993, p. 1 . No L 333/50 Official Journal of the European Communities 31 . 12. 93 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 141 873 Niedersachsen/Bremen 218 368 Nordrhein-Westfalen 259 398 Hessen 75 404 Rheinland-Pfalz 56 302 Baden-Wurttemberg 58 542 Bayern 269 666 Berlin/Brandenburg 145 500 Mecklenburg-Vorpommern 97 259 Sachsen 118 549 Sachsen-Anhalt 215 370 Thuringen 1 88 383 Saarland 5 362'